Citation Nr: 1536485	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  13-01 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left shoulder impingement syndrome.

2.  Entitlement to an initial disability rating in excess of 10 percent for right ankle degenerative joint disease.

3.  Entitlement to an initial disability rating in excess of 10 percent for left ankle sprain and degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The Veteran served on active duty from October 1990 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.    

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  The Board has also reviewed records located in the Veterans Benefits Management System (VBMS) paperless claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record shows that the Veteran was last afforded a VA examination in August 2010 as to his service-connected left shoulder and right and left ankle disabilities.  He essentially contends that these disabilities have since increased in severity.  In particular, he reported in his February 2011 notice of disagreement that he has increased shoulder pain every day and if he does any exercise involving his shoulder, he is unable to sleep on it.  He also stated that he is not able to perform simple tasks.  Notably, at the August 2010 VA examination, he reported that he has left shoulder pain only 3 to 4 times a week and lasts 4 to 6 hours at a time.  He also reported functional impairment that only consisted of difficulty with overhead reaching.  With regard to his right and left ankle disabilities, in his January 2013 substantive appeal (VA Form 9), he reported that his quality of life has decreased since the August 2010 VA examination in that he has increased weight due to pain in his ankles.  Also, although he could go 1 week without pain, he will have pain for the next 3 weeks.  The pain therefore caused him to have limited ability to stay active and maintain a healthy lifestyle.  During the August 2010 VA examination, the Veteran reported that the pain was only brought on by physical activity, and his only functional impairment was difficulty with running or prolonged standing or walking.    

In light of the foregoing, the Board finds that contemporaneous VA examinations are warranted to ascertain the current severity of the Veteran's service-connected left shoulder and right and left ankle disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

The Board also notes that the Veteran reported in his January 2013 VA Form 9 that he has been treated by a doctor "several times" for his orthopedic disabilities.  Also, the November 2012 statement of the case noted a review of VA treatment records from the VA Medical Center in Hampton, Virginia which are not currently associated with the claims folder.  As such, all outstanding medical treatment records for the disabilities on appeal should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any outstanding VA treatment records pertaining to the claims remanded herein, to include records from the VA Medical Center in Hampton, Virginia.  All attempts to secure this evidence must be documented in the claims folder.

3. Thereafter, schedule the Veteran for a VA examination for his service-connected left shoulder impingement syndrome, right ankle degenerative joint disease, and left ankle sprain and degenerative changes.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected left shoulder and right and left ankle disabilities as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 
The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the left shoulder and right and left ankle disabilities that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.

4. Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

